DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive. 
Applicant argues regarding the clause “distinguishing a radio link control (RLC) layer, a media access control (MAC) layer, a physical (PHY) layer, a packet data convergence protocol (PDCP) layer, and a radio resource control (RRC) layer” of claim 1, no comment is found in the Office Action. 
The Examiner notes that these layers are inherently distinct. In other words, the logical function of each layer is such that there function must be distinct.  The Examiner submits that as would be understood by one of ordinary skill in the art, the each layer has a distinct function.  It would be most helpful if the Applicant could specifically point out how the manner of distinction as claimed would differ from the prior art or given the plain meaning an function of each layer.
Applicant argues that there is no such a step during configuration the protocol layer according to the core network types in Shi, as Shi discloses that the terminal does nothing except maintain current configuration. The other references do not disclose such a processing of the layers either. This clause has been amended to recite “distinguishing between” for clarification purposes.  
Again, the Examiner submits that since each layer has a distinct function, each layer must be configured accordingly. For example, the PHY layer must be configured according to the physical layer – a wireless physical layer must be configured according to the specific physical layer (1) of the wireless protocol, and then according to the MAC or data link protocol (2), etc.  each layer is essentially encapsulated (configured based on distinction) and de-encapsulated based on the distinction.  Accordingly, One of ordinary skill in the art would understand that depending on the type of (core) network technology the various layers would be inherently maintained, distinguished and configured.  It would be most helpful if the Applicant could explain the intended meaning with respect to “determining”, “maintaining” , “distinguishing”, “updating”  and “configuring”,  the inherently distinct layers that lie within very well known network paradigms (i.e., PHY layer 1, MAC layer 2, etc.).
Applicant argues that the Office Action indicated that Shi discloses “maintaining a configuration of the RLC layer, the MAC layer, and the PHY layer” of claim 1 by the limitation that the terminal does nothing except maintain current configuration. However, the Office Action’s interpretation of how Shi “do[es] nothing except maintain current configuration” does not tell which current configuration should be maintained. There is still the problem of whether all of current configuration should be maintained or just part of the current configuration should be maintained. If only part should maintained, which part of the current configuration should be maintained. In claim 1, it is necessary to select the RLC layer, the MAC layer, and the PHY layer from all of layers, so as to maintain the configuration of the RLC layer, the MAC layer, and the PHY layer in claim 1, so how Shi allegedly “do[es] nothing except maintain current configuration” is not equivalent to “maintaining a configuration of the RLC layer, the MAC layer, and the PHY layer” of claim 1.
The Examiner is still unclear as to how the Applicant is interpreting “maintaining”.
For example, if a terminal was to perform a 2G handover, would that terminal not maintain the configuration of the 2G protocol stack ? 
Consider the following limitation: “distinguishing between a radio link control (RLC) layer, a media access control (MAC) layer, a physical (PHY) layer, a packet data convergence protocol (PDCP) layer, and a radio resource control (RRC) layer; maintaining a configuration of the RLC layer, the MAC layer, and the PHY layer”
Now Consider the actual distinctions as defined by at least 2 Layers 
Medium Access Layer (MAC)
MAC layer is responsible for Mapping between logical channels and transport channels, Multiplexing of MAC SDUs from one or different logical channels onto transport blocks (TB) to be delivered to the physical layer on transport channels, de multiplexing of MAC SDUs from one or different logical channels from transport blocks (TB) delivered from the physical layer on transport channels, Scheduling information reporting, Error correction through HARQ, Priority handling between UEs by means of dynamic scheduling, Priority handling between logical channels of one UE, Logical Channel prioritization.
Radio Link Control (RLC)
RLC operates in 3 modes of operation: Transparent Mode (TM), Unacknowledged Mode (UM), and Acknowledged Mode (AM). RLC Layer is responsible for transfer of upper layer PDUs, error correction through ARQ (Only for AM data transfer), Concatenation, segmentation and reassembly of RLC SDUs (Only for UM and AM data transfer). RLC is also responsible for re-segmentation of RLC data PDUs (Only for AM data transfer), reordering of RLC data PDUs (Only for UM and AM data transfer), duplicate detection (Only for UM and AM data transfer), 
	It is the Examiner position that the general functions and responsibilities are distinct, the above functions are maintained in that the definitions and responsibilities do not change.  Consider for example even handing over from one core to another core as cited in the rejection various aspects of the layers are updated or switched based on the particular protocol . For Example using a different physical layer protocol at the at layer 1 or using a different layer 2 protocol based on distinct core. However, the general functions are maintained by definition.  It would be helpful to further understand based on the claim language what aspect of e.g., the MAC layer or any other layer is modified (e.g., error correction, protocol version etc.) ?
The Office Action also indicated that “updating, by the terminal device, configuration of a radio resource control (RRC) layer corresponding to the first core network to configuration of an RRC layer corresponding to the second core network . . . (e.g., see RRC reconfiguration and . . . 0080-0081,’ 0080-0125 - illustrates various handoffs from various networks).” However, “RRC reconfiguration” in Shi refers to “RRCConnectionReconfiguration message carries the type information of the target core network,” so the comment is not correct (Shi, [0088]). The Office Action acknowledged that Shi does not disclose the features “updating configuration of a packet data convergence protocol (PDCP) layer corresponding to the first core network to configuration of the PDCP layer corresponding to the second core network; [and] updating a protocol version of the PDCP layer corresponding to the first core network to a protocol version of the PDCP layer corresponding to the second core network” of claim 1, but asserted that Fan teaches such features by “[t]he wireless device configures the PDCH for the
wireless device based on which type of core network.” However, the purported interruption of how Fan “configures the PDCH for the wireless device” does not account for how 
Therefore, the features of claim 1 cannot be obtained based on Shi, alone or in any combination with Fan, Hong or Turina. Thus, claim 1 is not obvious and is allowable.
The Examiner respectfully disagrees.  Based on the plaining meaning, to update a layer would simply refer to providing at least current information. It would be most helpful if the Applicant could explain the distinction between the interpretation of claimed limitation and “providing current or up to date information, by the terminal device, configuration of a radio resource control (RRC) layer corresponding to the first core network to configuration of an RRC layer corresponding to the second core network . . . (e.g., see RRC reconfiguration and . . . 0080-0081,’ 0080-0125 - illustrates various handoffs from various networks).
Therefore, the rejection is maintained as proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646